Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 1 of 6 PageID #: 783



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 Wheeling Division

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                       Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 ADAM COX;
 AC1 COMMUNICATIONS;
 IQ MARKETING 2, CORP., d/b/a PACIFICOM;
 MICHAEL ASGHARI;
 NAS AIR LOGISTICS;
 JOHN MATTHEWS;
 BIRJU, LLC;
 PIC SIX, LLC;
 MYLAN JOHNSON GROUP;
 XCITE SATELLITE, LLC;
 EXACT ESTIMATING, LLC;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC;
 EXPLOSIVE SALES MARKETING GROUP, INC.,

               Defendants.


             MOTION FOR LEAVE TO WITHDRAW AND BE RELIEVED AS
              COUNSEL FOR AC1 COMMUNICATIONS AND ADAM COX

        Pursuant to Rule 83.03 of the Local Rules of the United States District Court for the

 Northern District of West Virginia and West Virginia Rule of Professional Conduct 1.16, counsel

 for AC1 Communications and Adam Cox (collectively “Clients”), the law firm of Flaherty
Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 2 of 6 PageID #: 784



 Sensabaugh Bonasso, PLLC and Jeffrey M Wakefield, Bryan N. Price, Jason L. Holliday, and

 Raymond L. Harrell, Jr. (collectively “Counsel”) request the Court to allow them to withdrawal as

 counsel of record for AC1 Communications and Adam Cox and be relieved from further

 representation of same. In support of this motion, Counsel states as follows:

     1. Jeffrey M Wakefield, Bryan N. Price, Jason L. Holliday, and Raymond L. Harrell, Jr. 1 with

 the law firm of Flaherty Sensabaugh Bonasso PLLC are current counsel of record for AC1

 Communications and Adam Cox;

     2. “A lawyer must obtain permission of the court when terminating a representation in

 litigation.” West Virginia Rule of Professional Conduct 1.16(c).

     3. “[A] lawyer may withdraw from representing a client if:…(5) the client fails substantially

 to fulfill an obligation to the lawyer regarding the lawyer’s services and has been given reasonable

 warning that the lawyer will withdraw unless the obligation is fulfilled; (6) the representation will

 result in an unreasonable financial burden on the lawyer or has been rendered unreasonably

 difficult by the client[.]” West Virginia Rule of Professional Conduct 1.16(b)(5-6).

     4. On or about November 29, 2018, Counsel did provide Clients notice that Counsel may

 withdraw unless certain obligations of Clients to Counsel were fulfilled. To date, Clients have not

 fully fulfilled Clients’ obligations to Counsel. Moreover, Clients have advised Counsel that

 Clients cannot fulfill such obligations.

     5. Clients’ failure to fulfill obligations to Counsel and Clients’ representations that Client

 cannot fulfill such obligations to Counsel will result in an unreasonable financial burden on

 Counsel and will render continued legal representation of Client unreasonably difficult.



 1
  Raymond L. Harrell, Jr. recently left the employment of Flaherty Sensabaugh Bonasso, PLLC. For this separate and
 additional reason it is requested that Mr. Harrell be permitted to withdrawal as counsel of record for AC1
 Communications and Adam Cox and be relieved from further representation of same.
                                                        2
Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 3 of 6 PageID #: 785



    6. Counsel has advised Clients of their intent to seek withdrawal as legal counsel, and Counsel

 shall provide Clients with a copy of this filed motion.

    7. Granting Counsel’s motion to withdraw will not result in undue prejudice to Clients or

 create unreasonable delay.

    8. DirecTV, LLC, an original named defendant, filed a Motion to Compel Arbitration and

 Stay Litigation (Document 15). The Court denied DirecTV’s Motion (Document 28), which is

 presently on appeal at the Fourth Circuit.

    9. Subsequently, Diana Mey filed Plaintiff’s Unopposed Motion for Leave to File Amended

 Class Action Complaint (Document 55) (“Motion for Leave to Amend”) on October 26, 2018

 seeking to join Craig Cunningham, Stewart Abramson and James Shelton as plaintiffs in this

 action, as well as add Birju, LLC; CDS V1, LLC d/b/a Complete Digital Solution; Exact

 Estimating, LLC; Explosive Sales Marketing Group, Inc.; Kreatamotive LLC; Mylan Johnson

 Group; Nas Air Logistics, LLC; Pic Six, LLC; Super Sale Outlets, LLC; and Xcite Satellite, LLC

 as defendants. As noted by plaintiff in her Motion for Leave to Amend, no scheduling order had

 been entered at the time same was filed.

    10. Plaintiff’s Motion for Leave to Amend was granted by Order entered November 1, 2018

 (Document 56). To date, not all added defendants have appeared in the action.

    11. Counsel filed an answer to Plaintiff’s First Amended Class Action Complaint on behalf of

 AC1 Communications and Adam Cox on November 21, 2018 (Document 57).

    12. To date, a scheduling order still has not been entered.

        WHEREFORE, the law firm of Flaherty Sensabaugh Bonasso, PLLC and Jeffrey M

 Wakefield, Bryan N. Price, Jason L. Holliday, and Raymond L. Harrell, Jr. request the Court allow

 them to withdrawal as counsel of record for AC1 Communications and Adam Cox and that an


                                                  3
Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 4 of 6 PageID #: 786



 order be entered relieving same from further representation of AC1 Communications and Adam

 Cox in this matter.

 Respectfully Submitted By:                                    Dated: February 20, 2019

     /s / Bryan N. Price
 Jeffrey M. Wakefield (WV Bar No. 3894)
 Bryan N. Price (WV Bar No. 8846)
 Jason L. Holliday (WV Bar No. 12749)
 Raymond L. Harrell, Jr. ((WV Bar No. 12995)
 Flaherty Sensabaugh Bonasso PLLC
 200 Capitol Street
 P. O. Box 3843
 Charleston, WV 25338-3843
 304.345.0200 | 304.345.0260 (facsimile)
 Counsel to ACI Communications
 and Adam Cox




                                               4
Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 5 of 6 PageID #: 787



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 Wheeling Division

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                         Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 ADAM COX;
 AC1 COMMUNICATIONS;
 IQ MARKETING 2, CORP., d/b/a PACIFICOM;
 MICHAEL ASGHARI;
 NAS AIR LOGISTICS;
 JOHN MATTHEWS;
 BIRJU, LLC;
 PIC SIX, LLC;
 MYLAN JOHNSON GROUP;
 XCITE SATELLITE, LLC;
 EXACT ESTIMATING, LLC;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC;
 EXPLOSIVE SALES MARKETING GROUP, INC.,

               Defendants.

                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 20th day of February, 2019, I electronically filed the “Motion

 for Leave to Withdraw and Be Relieved as Counsel for AC1 Communications and Adam

 Cox” with the Clerk of the Court using the CM/ECF system, to the following Counsel of record:



                                                 5
Case 5:17-cv-00179-JPB-JPM Document 83 Filed 02/20/19 Page 6 of 6 PageID #: 788



                John W. Barrett                             Danielle M. Waltz
             Jonathan R. Marshall                            Sarah A. Phipps
            Ryan McCune Donovan                            Jackson Kelly PLLC
             Bailey & Glasser LLP                     500 Lee Street East, Suite 1600
              209 Capitol Street                          Charleston, WV 25301
            Charleston, WV 25301
                                                                   And
                     And
                                                     Archis A. Parasharmi pro hac vice
       Matthew P. McCue pro hac vice                   Daniel E. Jones pro hac vice
     The Law Office of Matthew P. Mccue                      Mayer Brown LLP
           1 South Avenue, Suite 3                           1999 K Street NW
              Natick, MA 01760                            Washington, DC 20006
             Counsel for Plaintiff                 Counsel for Defendant DIRECTV, LLC




     /s / Bryan N. Price
 Jeffrey M. Wakefield (WV Bar No. 3894)
 Bryan N. Price (WV Bar No. 8846)
 Jason L. Holliday (WV Bar No. 12749)
 Raymond L. Harrell, Jr. ((WV Bar No. 12995)
 Flaherty Sensabaugh Bonasso PLLC
 200 Capitol Street
 P. O. Box 3843
 Charleston, WV 25338-3843
 304.345.0200 | 304.345.0260 (facsimile)
 Counsel to ACI Communications
 and Adam Cox




                                               6
